Holcomb, J.
This is an action and cross-action for damages incurred in an accident between a truck driven by appellant, Aller, as driver and agent of appellants Hanson, and some cattle being driven out of a pasture and across the road by respondents.
The trial court, as sole trier of the facts, found the facts in favor of respondents as against Aller, but refused to enter judgment in favor of respondents as against the Hansons, and refused to enter judgment in favor of the Hansons against respondents for damages done to the truck belonging to the Hansons.
The trial court, after hearing the evidence, held that there was no contributory negligence on the_ part of respondents, and that the negligence was that of Aller, and that Aller was not at the time engaged in the business of appellants Hanson.
No question of law is involved in this case, it being solely a question of fact. The facts are conflicting and the trial judge resolved them as above stated. There is nothing in the record before us that shows the facts preponderate otherwise. There is nothing for us to do, therefore, but affirm the judgment.
Affirmed.
Main, C. J., Tolman, Parker, and Mackintosh, JJ., concur.